The complaint alleges in substance that the injury was caused by a defective condition of a sidewalk made "more dangerous and defective .... due to an accumulation of ice and snow ...." and, later in the complaint, that "as a direct and proximate result of the aforesaid defective condition of the sidewalk" the plaintiff was injured.
The complaint is general enough to support recovery for an injury arising out of the condition of the pavement with snow and ice not an essential contributory cause and the defective condition the real proximate cause. Frechette vs. Cityof New Haven, 104 Conn. 83, 90, 91.
   The demurrer is therefore overruled.